Citation Nr: 1445485	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran and his wife testified at a hearing in July 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

In February 2014 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The results of the Veteran's March 2010 VA examination show that his bilateral sensorineural hearing loss meets the threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  His service treatment records (STRs) note that an "assimilated grenade" exploded near his head in November 1974.  The first two elements of a service connection claim are satisfied.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The remaining question is whether there is a nexus between the Veteran's current bilaterally hearing loss and his in-service acoustic trauma.  

In March 2010 and March 2014, a VA examiner found that the Veteran's bilateral hearing loss was not a result of service because his STRs did not note a significant change in hearing thresholds.  In March 2014, the examiner stated that the threshold shift seen between the Veteran's January 1974 entrance examination and December 1976 separation examination was "no ...greater than normal measurement variability...."  The March 2014 VA examiner also cited to a 2006 Institute of Medicine report which found that there was "...insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  

In July 2013, the Veteran and his wife provided competent, credible testimony regarding his hearing loss.  The Veteran recounted his in-service acoustic trauma and stated that he experienced hearing loss at the time of the incident.  After service, he worked as a carpenter.  He stated that this occupation was not noisy.  He built concrete forms and occasionally used a crane.  He also stated that he used hearing protection when mowing his lawn.  The Veteran's wife testified that she met the Veteran in 1979, approximately two years after he left service.  At that time, she stated that she often felt that the Veteran was ignoring her when she spoke to him from across the room.  She also testified that he turned the television up too loud.  The Veteran's wife stated that she was a registered nurse, and that based on her experience, she thought that"...people with hearing loss will avoid social events..." due to inability to understand conversations with background noise.  She then stated that she and the Veteran did not attend many social events because he did not want to go.  The Veteran and his wife's competent, credible testimony shows that he experienced a decrease in hearing acuity at the time of his in-service acoustic trauma and that it persisted until the present, worsening over time.  38 C.F.R. § 3.307, 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this case, the findings of the VA examiner and the competent, credible testimony of the Veteran and his wife are equally probative.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Service connection for bilateral hearing loss is granted.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


